DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over North (US 4306557, last cited in parent application 16825573) in view of Rosenthal (US 4744785, last cited in parent application 15983510).

Regarding claim 10, North (FIGs 1-5) discloses “A manifold assembly for use with a waste collection system (field of invention) comprising: 
a manifold (FIG 5) that is inserted into a manifold receiver (opening of 27) of the waste collection system (inserted into 27, which collects “waste”), the manifold comprising: 
a circular base plate (42) comprising an outlet port (50) extending through the base plate (see FIG 3), 
a circular cap plate (where 29 is pointing in FIG 5) spaced apart from the base plate (43 via) and comprising an inlet opening (51) extending through the cap plate (see FIG 3), 
a tube (51) connecting the base plate port with the cap plate opening  (see FIG 3) such that waste collected by the waste collection system flows into the manifold through the cap plate opening (“from resectoscope” in FIG 3), through the tube, and out of the manifold through the base plate port when the manifold is in use (top to bottom in FIG 3), and a rib (43) connecting the base plate with the cap plate (see FIGs); and 
… wherein the base plate, the cap plate, and the rib of the manifold form a cage having closed ends and an open side (FIG 5 structure read on cage being open through the sides with closed top and bottom).”
North is silent regarding “a filter assembly comprising: 
a filter housing, 
a filter basket, and 
an outlet fluidly connected with the manifold tube…”
	However, Rosenthal (FIGs 1-2) teaches a medical suction device structurally analogous to North comprising a filter assembly 28 (assembly in FIG 2), comprising a housing 112, basket 124/125, and an outlet 24 connected with a “manifold tube” 22.
	Therefore it would have been obvious, before the effective filing date, to modify the system of North with “a filter assembly comprising: a filter housing, a filter basket, and an outlet fluidly connected with the manifold tube”, as taught by Rosenthal, to provide an upstream filtering feature for blocking/removing unwanted particles.

Regarding claim 11, North (FIGs 1-5) discloses “wherein the tube is accessible when the manifold has not been inserted into the manifold receiver (while not shown, it is understood from the FIGs that if 51 and the manifold were pre-assembled prior to attaching the manifold to 27, that both ends of 51 would be accessible; this capability is seen to read on the functional language of this claim).”

Regarding claim 12, North (FIGs 1-5) discloses “wherein the tube is not accessible when the manifold has been inserted into the manifold receiver (51 is not understood to be “accessible” in FIG 3 [closed from the outside on both ends]).”

Regarding claim 13, North (FIGs 1-5) discloses “wherein the manifold further comprises a second rib (there are at least four of 43).”

Regarding claim 14, North (FIGs 1-5) discloses “wherein the base plate (42) comprises an inside surface (upper surface) and the cap plate (29) comprises an inside surface (lower surface).”

Regarding claim 15, North (FIGs 1-5) discloses “wherein the base plate inside surface is parallel to the cap plate inside surface and the first rib is parallel to the second rib (see FIG 3).”

Regarding claim 16, North (FIGs 1-5) discloses “A manifold assembly for use with a waste collection system (field of invention) comprising: 
a manifold (FIG 5) that is inserted into a manifold receiver (opening of 27) of the waste collection system (inserted into 27, which collects “waste”), the manifold comprising: 
a circular base plate (42) comprising an outlet port (50) extending through the base plate (see FIG 3), 
a circular cap plate (where 29 is pointing in FIG 5) spaced apart from the base plate (43 via) and comprising an inlet opening (51) extending through the cap plate (see FIG 3), 
a tube (51) connecting the base plate port with the cap plate opening (see FIG 3), 
a first rib (one of 43) connecting the base plate with the cap plate (see FIG 3), and 
a second rib (another of 43) connecting the base plate with the cap plate (see FIG 3); and 
North is silent regarding “a filter assembly comprising a filter housing”.
	However, Rosenthal (FIGs 1-2) teaches a medical suction device structurally analogous to North comprising a filter assembly 28 (assembly in FIG 2), comprising a housing 112, basket 124/125, and an outlet 24 connected with a “manifold tube” 22.
	Therefore it would have been obvious, before the effective filing date, to modify the system of North with “a filter assembly comprising a filter housing”, as taught by Rosenthal, to provide an upstream filtering feature for blocking/removing unwanted particles.

Regarding claim 17, North (FIGs 1-5) discloses “wherein the base plate is parallel to the cap plate (see FIG 3).”

Regarding claim 18, North (FIGs 1-5) discloses “wherein the first rib is parallel to the second rib (see FIG 3).”

Regarding claim 19, North (FIGs 1-5) discloses “wherein the tube is parallel to the first rib (see FIG 3).”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16 and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10617799. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the application are equivalent or broader than the corresponding claim of the Patent.

Allowable Subject Matter
Claims 1-9 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowable subject matter: 

Regarding claim 1, none of the prior art discloses at least “wherein the outlet port of the manifold engages a valve of the waste collection system such that the valve is open when the manifold is fully inserted into the manifold receiver and the valve is closed when the manifold is removed from the manifold receiver” in the context of the claim.
Rosenthal shows a functionally similar feature in FIG 5 (70), but this feature does not read on the claimed structure.
No prior art remedies the deficiencies of North/Rosenthal, and attempting to modify North with this feature would require undue hindsight reasoning. Therefore, claim 1 is non-obvious.
Claims 2-9 are also allowed by virtue of their dependency on claim 1.

Regarding claim 20, North is silent regarding “wherein the tube is oblique to the first rib” in the context of intervening claims.
	While the shape of an oblique tube as an isolated feature may be known, it would not b e obvious to modify North in said manner without undue hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753